Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Lynn Gordon appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) action for failure to state a claim after a 28 U.S.C. § 1915(e)(2)(B) (2006) review. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gordon v. Huncke, No. 3:11-cv-00257-RJC, 2011 WL 4501934 (W.D.N.C. Sept. 28, 2011). We also deny all pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.